 

a

~~ DA ww

10
11
12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128

McGREGOR W. SCOTT
United States Attorney

DAVID W. SPENCER
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

Filed 10/24/19 Page 1 of 23

FILED

OCT 24 2019

RK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

By DEPUTY CLEHK

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
v.

JAMAINE DONTAE BARNES,
also known as “Twin,” “Twin Rich,” “Rych
Twyn,” and “Jamaine Daboss,”
JAMAR DEONTAE BARNES,
KAVIEO DAESHAUN LEE WILEY,
also known as “Clout,”
VINCENT ISAIAH PATTERSON,
KADRENA LATRICE WATTS,
CHEVELE BERNARD RICHARDSON,
also known as “Flipp,” or “Flip,” and
LAMONT MONTEZ THIBODEAUX,

Defendants.

 

 

INDICTMENT

CASE NO. 2:19-CR-00091-MCE

21 U.S.C. § 848 — Continuing Criminal Enterprise; 21
U.S.C. §§ 846, 841(a)(1) — Conspiracy to
Manufacture, Distribute, and Possess with Intent to
Distribute Fentanyl, Methamphetamine, Heroin, and
U-47700; 21 U.S.C. §§ 846, 841(a)(1) — Conspiracy
to Manufacture, Distribute, and Possess with Intent to
Distribute NV-ethylpentylone and U-47700; 21 U.S.C.
§ 841(a)(1) — Distribution of Fentanyl; 21 U.S.C.

§ 841(a)(1) — Possession with Intent to Distribute
Methamphetamine (5 Counts);

21 U.S.C. § 841(a)(1) — Distribution of
Methamphetamine (2 Counts); 21 U.S.C. § 860a —
Possession with Intent to Distribute .
Methamphetamine on a Premises where Children are
Present; 18 U.S.C. § 924(c)(1)(A) — Possession of a
Firearm in Furtherance of a Drug Trafficking Crime
(3 Counts); 21 U.S.C. § 841(a)(1) — Manufacture of
Methamphetamine; 21 U.S.C. § 860a - Manufacture
of Methamphetamine on a Premises where Children
Reside; 18 U.S.C. § 922(g)(1) — Felon in Possession
of Firearm (3 Counts); 18 U.S.C. § 1956(a)(2)(A) —
Money Laundering (4 Counts); 21 U.S.C. §§ 846,
841(a)(1) — Attempt to Possess with Intent to
Distribute a Controlled Substance; 21 U.S.C. § 843(b)
- Use of a Communication Facility to Facilitate a
Drug Trafficking Offense (2 Counts); 21 U.S.C. §
853(a), 18 U.S.C. §§ 924(d)(1), 982(a)(1) and 28
U.S.C. § 2461(c) — Criminal Forfeiture

 

 

 

 
oH AN WB M&M ao

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

INDICTMENT

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 2 of 23

COUNT ONE: [21 U.S.C. § 848 — Continuing Criminal Enterprise]

The Grand Jury charges: TH AT

JAMAINE DONTAE BARNES,

defendant herein, as follows:

1. Beginning on a date unknown to the Grand Jury, but no later than on or about September
27, 2015, and continuing through on or about May 16, 2019, in the County of San Joaquin, State and
Eastern District of California, and elsewhere, JAMAINE DONTAE BARNES did engage in a
continuing criminal enterprise, in that he did knowingly and intentionally violate Title 21, United States
Code, Sections 841(a)(1), 846, and 860a, including, but not limited to, the violations set forth in Counts
Two through Ten and Fourteen through Fifteen of this Superseding Indictment.

2. The above violations were part of a continuing series of violations undertaken by
JAMAINE DONTAE BARNES.

3. JAMAINE DONTAE BARNES undertook this continuing series of violations in concert
with five or more other persons with respect to whom JAMAINE DONTAE BARNES occupied a
position of organizer, supervisor, and manager.

4, JAMAINE DONTAE BARNES obtained substantial income and resources from this
continuing series of violations.

All in violation of Title 21, United States Code, Section 848.

COUNT TWO: [21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture, Distribute and Possess with
Intent to Distribute Fentanyl, Methamphetamine, Heroin, and U-47700]

The Grand Jury further charges: TH A T

JAMAINE DONTAE BARNES,
JAMAR DEONTAE BARNES,
KAVIEO DAESHAUN LEE WILEY,
VINCENT ISAIAH PATTERSON,
KADRENA LATRICE WATTS, and
CHEVELE BERNARD RICHARDSON,

defendants herein, beginning on a date unknown to the Grand Jury, but no later than September 27,
2015, and continuing through on or about May 16, 2019, in the County of San Joaquin, State and

Eastern District of California, and elsewhere, did conspire and agree with each other and with persons

 

 
 

SN HD A FS YW HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 3 of 23

known and unknown to the Grand Jury to knowingly and intentionally manufacture, distribute, and
possess with intent to distribute controlled substances, including but not limited to the following:
fentanyl, a Schedule IT Controlled Substance; at least 500 grams of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II Controlled Substance; heroin, a Schedule I
Controlled Substance; and U-47700 (a synthetic opioid), a Schedule I Controlled Substance, in violation
of Title 21, United States Code, Sections 846 and 841 (a)(1).

The Grand Jury further charges: TH A T

JAMAR DEONTAE BARNES,

defendant herein, committed this offense after a prior conviction for a serious drug felony had become
final, specifically, Possession with Intent to Distribute MDMA, in violation of 21 U.S.C. § 841(a)(1), on
or about March 31, 2008, in the Northern District of California, for which defendant served a term of -
imprisonment of more than 12 months, and for which defendant’s release from any term of
imprisonment, on or about April 24, 2011, was within 15 years of the commencement of the instant

offense.

COUNT THREE: [21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture, Distribute and Possess
with Intent to Distribute N-ethylpentylone and U-47700]

The Grand Jury further charges: TH A T
JAMAINE DONTAE BARNES,

defendants herein beginning on a date unknown to the Grand Jury, but no later than September 27, 2015,
and continuing through on or about June 12, 2018, in the County of San Joaquin, State and Eastern
District of California, and elsewhere, did conspire and agree with persons known and unknown to the
Grand Jury to knowingly and intentionally manufacture, distribute, and possess with intent to distribute
N-ethylpentylone, a controlled substance analogue as defined in 21 U.S.C. § 802(32), with intent for
human consumption as provided in 21 U.S.C. § 813, and U-47700, a controlled substance analogue as
defined in 21 U.S.C. § 802(32), with intent for human consumption as provided in 21 U.S.C. § 813, in
violation of Title 21, United States Code, Sections 846 and 841(a)(1).
COUNT FOUR: [21 U.S.C. § 841(a)(1) — Distribution of Fentanyl]

The Grand Jury further charges: TH A T

JAMAINE DONTAE BARNES,

INDICTMENT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 4 of 23

defendant herein, on or about October 19, 2018, in the County of San Joaquin, State and Eastern District
of California, did knowingly and intentionally distribute fentanyl, a Schedule II Controlled Substance, in
violation of Title 21, United States Code, Section 841(a)(1).
COUNT FIVE: [21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute Methamphetamine]

The Grand Jury further charges: TH A T

JAMAINE DONTAE BARNES,
defendant herein, on of about April 26, 2019, in the County of San Joaquin, State and Eastern District of

California, did knowingly and intentionally possess with intent to distribute at least 50 grams of a

mixture or substance containing a detectable amount of methamphetamine, a Schedule II Controlled

Substance, in violation of Title 21, United States Code, Section 841(a)(1).

COUNT SIX: [21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute Methamphetamine]
The Grand Jury further charges: TH A T

JAMAINE DONTAE BARNES, and
VINCENT ISAIAH PATTERSON, and

defendants herein, on or about May 8, 2019, in the County of San Joaquin, State and Eastern District of
California, and elsewhere, did knowingly and intentionally attempt to distribute at least 50 grams of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule II Controlled
Substance, in violation of Title 21, United States Code, Section 841(a)(1).
COUNT SEVEN: [21 U.S.C. § 841(a)(1) — Distribution of Methamphetamine]
The Grand Jury further charges: TH A T

JAMAINE DONTAE BARNES, and

KAVIEO DAESHAUN LEE WILEY,
defendants herein, on or about May 9, 2019, in the County of San Joaquin, State and Eastern District of
California, did knowingly and intentionally distribute at least 50 grams of a mixture or substance
containing a detectable amount of methamphetamine, a Schedule II Controlled Substance, in violation of
Title 21, United States Code, Section 841(a)(1). |
If
If

INDICTMENT

 

 
N

oO FS HN Dn ne HE W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 5 of 23

COUNT EIGHT: [21 U.S.C. § 841(a)(1) — Distribution of Methamphetamine]

The Grand Jury further charges: TH A T

JAMAINE DONTAE BARNES, and
KAVIEO DAESHAUN LEE WILEY,

defendants herein, on or about May 14, 2019, in the County of San Joaquin, State and Eastern District of
California, did knowingly and intentionally distribute at least 500 grams of a mixture or substance
containing a detectable amount of methamphetamine, a Schedule II Controlled Substance, in violation of
Title 21, United States Code, Section 841(a)(1).
COUNT NINE: [21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute Methamphetamine]
The Grand Jury further charges: TH A T
JAMAINE DONTAE BARNES,
KAVIEO DAESHAUN LEE WILEY, and
VINCENT ISAIAH PATTERSON

defendants herein, on or about May 16, 2019, at 4410 N. Pershing Avenue, Suite C-24, in the City of
Stockton, County of San Joaquin, State and Eastern District of California, did knowingly and
intentionally possess with intent to distribute at least 500 grams of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II Controlled Substance, in violation of Title 21,

United States Code, Section 841 (a)(1).

COUNT TEN: [21 U.S.C. § 860a — Possession with Intent to Distribute Methamphetamine on a
Premises where Children are Present]

The Grand Jury further charges: TH A T

JAMAINE DONTAE BARNES, and
KAVIEO DAESHAUN LEE WILEY,

defendants herein, on or about May 16, 2019, at 4410 N. Pershing Avenue, Suite C-24, in the City of
Stockton, County of San Joaquin, State and Eastern District of California, did knowingly and
intentionally possess with intent to distribute methamphetamine, a Schedule II Controlled Substance, as
alleged in Count Nine of this Superseding Indictment, on premises in which an individual who was

under the age of 18 years was present, in violation of Title 21, United States Code, Section 860a.

Hy]

INDICTMENT

 

 
o Oo ns D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 6 of 23

COUNT ELEVEN: [18 U.S.C. § 924(c)(1)(A) — Possession of a Firearm in Furtherance of a Drug
Trafficking Crime]

The Grand Jury further charges: TH A T

JAMAINE DONTAE BARNES,
KAVIEO DAESHAUN LEE WILEY, and
VINCENT ISAIAH PATTERSON,

defendants herein, on or about May 16, 2019, at 4410 N. Pershing Avenue, Suite C-24, in the City of
Stockton, County of San Joaquin, State and Eastern District of California, did, in furtherance of a drug
trafficking crime that can be prosecuted in a Court of the United States, specifically, possession with
intent to distribute methamphetamine, as alleged in Count Nine of this Superseding Indictment,
knowingly possess a firearm, specifically, a .40 caliber Ruger P94 handgun, with serial number 341-
45374, and a PLR-16 5.56mm KEL-TEC CNC INC, with serial number PB590, in violation of Title 18,
United States Code, Section 924(c)(1)(A). |

COUNT TWELVE: [18 U.S.C. § 924(c)(1)(A) — Possession of a Firearm in Furtherance of a Drug
Trafficking Crime]

The Grand Jury further charges: TH A T
JAMAINE DONTAE BARNES,
defendant herein, on or about May 16, 2019, at 4410 N. Pershing Avenue, Suite C-24, in the City of

Stockton, County of San Joaquin, State and Eastern District of California, did, in furtherance of a drug

trafficking crime that can be prosecuted in a Court of the United States, specifically, engaging in a
continuing criminal enterprise, as alleged in Count One of this Superseding Indictment, and conspiracy
to manufacture, distribute and possess with intent to distribute fentanyl, methamphetamine, heroin, and
U-47700, as alleged in Count Two of this Superseding Indictment, knowingly possess a firearm,
specifically, a BERSA Thunder .380 caliber handgun, with serial number 809050, in violation of Title
18, United States Code, Section 924(c)(1)(A).

//

///

Il

//

INDICTMENT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25°

26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 7 of 23

COUNT THIRTEEN: [21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute Methamphetamine]
The Grand Jury further charges: TH A T
JAMAR DEONTAE BARNES,
defendant herein, on or about May 16, 2019, at 723 Bedlow Drive, in the City of Stockton, County of
San Joaquin, State and Eastern District of California, did knowingly and intentionally possess with
intent to distribute at least 500 grams of a mixture or substance containing a detectable amount of
methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United States Code,
Section 841(a)(1).
The Grand Jury further charges: TH A T
JAMAR DEONTAE BARNES,
defendant herein, committed this offense after a prior conviction for a serious drug felony had become
final, specifically, Possession with Intent to Distribute MDMA, in violation of 21 U.S.C. § 841(a)(1), on
or about March 31, 2008, in the Northern District of California, for which defendant served a term of
imprisonment of more than 12 months, and for which defendant’s release from any term of
imprisonment, on or about April 24, 2011, was within 15 years of the commencement of the instant

offense.

COUNT FOURTEEN: [21 U.S.C. § 841(a)(1) — Manufacture of Methamphetamine]

The Grand Jury further charges: TH A T

JAMAINE DONTAE BARNES, and
KADRENA LATRICE WATTS,

defendants herein, beginning no later than on or about April 20, 2019, and continuing through on or
about May 16, 2019, at 1139 Parma Road, in the City of Stockton, County of San Joaquin, State and
Eastern District of California, did knowingly and intentionally manufacture methamphetamine, a
Schedule II Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1).

/I/

///

///

MH

INDICTMENT

 

 
oo SI NBN AO FP WY NY

\o

10
11
12
13
14
15
16
17
18
19
20
21
22

. 23

24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 8 of 23

COUNT FIFTEEN: [21 U.S.C. § 860a — Manufacture of Methamphetamine on a Premises where
Children Reside]

The Grand Jury further charges: TH A T

JAMAINE DONTAE BARNES, and
KADRENA LATRICE WATTS,

defendants herein, beginning no later than on or about April 20, 2019, and continuing through on or
about May 16, 2019, at 1139 Parma Road, in the City of Stockton, County of San Joaquin, State and
Eastern District of California, did knowingly and intentionally manufacture methamphetamine, a
Schedule 1 Controlled Substance, on premises in which an individual who was under the age of 18
years resided, in violation of Title 21, United States Code, Section 860a.
COUNT SIXTEEN: [21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute Methamphetamine]

The Grand Jury further charges: TH A T

CHEVELE BERNARD RICHARDSON,

defendant herein, on or about May 16, 2019, at 411 S. Stanislaus, Apartment J205, in the City of
Stockton, County of San Joaquin, State and Eastern District of California, did knowingly and
intentionally possess with intent to distribute at least 50 grams of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II Controlled Substance, in violation of Title 21,

United States Code, Section 841(a)(1).

COUNT SEVENTEEN: [18 U.S.C. § 924(c)(1)(A) — Possession of a Firearm in Furtherance of a Drug
Trafficking Crime]

The Grand Jury further charges: TH A T
CHEVELE BERNARD RICHARDSON,
defendant herein, on or about May 16, 2019, at 411 S. Stanislaus, Apartment J205, in the City of
Stockton, County of San Joaquin, State and Eastern District of California, did, in furtherance of a drug
trafficking crime that can be prosecuted in a Court of the United States, specifically, possession with
intent to distribute methamphetamine, as alleged in Count Sixteen of this Superseding Indictment,
knowingly possess a firearm, specifically, a Glock Model 17 with serial number BDKD685, in violation

of Title 18, United States Code, Section 924(c)(1)(A).

INDICTMENT 8

 

 

 
sa GS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 9 of 23

COUNT EIGHTEEN: [18 U.S.C. § 922(g)(1) — Felon in Possession of Firearm]

The Grand Jury further charges: TH A T
JAMAINE DONTAE BARNES,
defendant herein, on or about May 16, 2019, in the County of San Joaquin, State and Eastern District of
California, knowing that he had been convicted of a crime punishable by a term of imprisonment
exceeding one year, specifically:
(1) Possession of a Controlled Substance, in violation of California Health and Safety Code
Section 11350, on or about September 3, 2003, in San Mateo County, California,
(2) Transportation or Sale of a Controlled Substance, in violation of California Health and Safety
Code Section 11352, on or about June 7, 2005, in San Mateo County, California;
(3) Possession or Purchase of Cocaine Base for Sale, in violation of California Health and Safety
Code Section 11351.5, on or about June 7, 2005, in San Mateo County, California;
(4) Grand Theft, in violation of California Penal Code Section 487, on or about November 10,
2005, in Santa Clara County, California;
(5) Prohibited Person Owning Ammunition, in violation of California Penal Code Section 12316,
on or about February 9, 2011, in Solano County, California;
(6) Perjury, in violation of 18 U.S.C. § 1623, on or about April 12, 2010, in the Northern District
of California;
(7) Concéaling a Person from Arrest, in violation of 18 U.S.C. § 1071, on or about June 14,
2010, in the Northern District of California; and
(8) Possession or Purchase for Sale of a Controlled Substance, in violation of California Health
and Safety Code Section 11351, on or about August 30, 2010, in Alameda County, California;
did knowingly possess a firearm, specifically:
(1) a.40 caliber Ruger P94 handgun, with serial number 341-45374;
(2) a PLR-16 5.56mm KEL-TEC CNC INC, with serial number PB590; and
(3) a BERSA Thunder .380 caliber handgun, with serial number 309050:
in and affecting commerce, in that said firearm had previously been transported in interstate and foreign

commerce, in violation of Title 18, United States Code, Section 922(g)(1).

INDICTMENT

 

 
o FSF NSN DD

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 10 of 23

COUNT NINETEEN: [18 U.S.C. § 922(g)(1) — Felon in Possession of Firearm]

The Grand Jury further charges: TH A T

KAVIEO DAESHAUN LEE WILEY,
defendant herein, on or about May 16, 2019, in the County of San Joaquin, State and Eastern District of

California, knowing that he had been convicted of a crime punishable by a term of imprisonment
exceeding one year, specifically, Possession of a Stolen Vehicle, in violation of California Penal Code
Section 496d, on or about March 19, 2015, in San Joaquin County, California, did knowingly possess a
firearm, specifically:

(1) a.40 caliber Ruger P94 handgun, with serial number 341-45374; and

(2) a PLR-16 5.56mm KEL-TEC CNC INC, with serial number PB590;
in and affecting commerce, in that said firearm had previously been transported in interstate and foreign
commerce, in violation of Title 18, United States Code, Section 922(g)(1).
COUNT TWENTY: [18 U.S.C. § 922(g)(1) — Felon in Possession of Firearm]

The Grand Jury further charges: TH A T

CHEVELE BERNARD RICHARDSON,

defendant herein, on or about May 16, 2019, in the County of San Joaquin, State and Eastern District of
California, knowing that he had been convicted of a crime punishable by a term of imprisonment
exceeding one year, specifically:

(1) Second Degree Robbery, in violation of California Penal Code Section 211, on or about May

22, 2006, in Alameda County, California; and

(2) Prohibited Person Owning Ammunition, in violation of California Penal Code Section

30305(a)(1), on or about December 18, 2012, in Alameda County, California; .
did knowingly possess a firearm, specifically, a Glock Model 17 with serial number BDKD685, in and
affecting commerce, in that said firearm had previously been transported in interstate and foreign
commerce, in violation of Title 18, United States Code, Section 922(g)(1).
/I/
/I/
/I/

INDICTMENT 10

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 11 of 23

COUNTS TWENTY-ONE THROUGH TWENTY-FOUR: [18 U.S.C. § 1956(a)(2)(A) — Money
Laundering] .

The Grand Jury further charges: TH A T
JAMAINE DONTAE BARNES,

defendant herein, on or about the dates set forth below, in the County of San Joaquin, State and Eastern
District of California, did knowingly and intentionally transmit and transfer funds from a place in the
United States to or through a place outside the United States with the intent to promote the carrying on

of specified unlawful activity, specifically, engaging in a continuing criminal enterprise, in violation of

Title 21, United States Code, Section 848, as alleged in Count One of this Superseding Indictment,

Conspiracy to Manufacture, Distribute and Possess with Intent to Distribute Fentanyl,
Methamphetamine, Heroin, and U-47700, in violation of Title 21, United States Code, Sections 846 and
841(a)(1), as alleged in Count Two of this Superseding Indictment, and Conspiracy to Manufacture,
Distribute and Possess with Intent to Distribute N-ethylpentylone and U-47700, in violation of Title 21,
United States Code, Sections 846 and 841(a)(1), as alleged in Count Three of this Superseding

Indictment, as follows:

 

 

 

 

 

 

 

 

 

 

 

Count | Date Amount Western Union Origin Destination
Payment Number
21 September 27,2015 | $595 5460400281 United States | China
22 November 1 0, 2015 $1,300 4043338446 United States | China
23 April 7, 2016 $350 6258970363 United States | China
24 April 18, 2016 $1,800 7187700496 United States | China

 

 

All in violation of Title 18, United States Code, Sections 2 and 1956(a)(2)(A).

COUNT TWENTY-FIVE: [21 U.S.C. §§ 846, 841(a)(1) — Attempt to Possess with Intent to Distribute a
Controlled Substance]

The Grand Jury further charges: TH A T
| LAMONT MONTEZ THIBODEAUX,
defendant herein, on or about May 8, 2019, in San Joaquin County, State and Eastern District of
California, did attempt to possess with intent to knowingly and intentionally distribute a controlled

substance, in violation of Title 21, United States Code, Sections 846 and 841(a)(1).

INDICTMENT I

 

 

 
10
ll
12
13
14
15
16
17
18
19
20

‘21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 12 of 23

The Grand Jury further charges: TH A T
LAMONT MONTEZ THIBODEAUX,

defendant herein, committed this offense after he had been convicted of a felony drug offense that had
become final, specifically:
(1) Manufacture or Delivery of a Controlled Substance, in violation of Texas Health and Safety
Code § 481.112(b), on or about June 5, 2003; and
(2) Manufacture or Delivery of a Controlled Substance, in violation of Texas Health and Safety
Code § 481.112(d), on or about December 22, 2008.

COUNT TWENTY-SIX: [21 U.S.C. § 843(b) - Use of a Communication Facility to Facilitate a Drug
Trafficking Offense]

The Grand Jury further charges: TH A T
LAMONT MONTEZ THIBODEAUX,

defendant herein, on or about May 2, 201 9, at approximately 8:19 p.m., in the State and Eastern District
of California, and elsewhere, did knowingly and intentionally use a communication facility in
committing, causing, and facilitating the commission of the felony offense alleged in Count Six of this
Superseding Indictment, in violation of Title 21, United States Code, Section 843(b).

COUNT TWENTY-SEVEN: [21 U.S.C. § 843(b) - Use of a Communication Facility to Facilitate a
Drug Trafficking Offense]

The Grand Jury further charges: TH A T
LAMONT MONTEZ THIBODEAUX,

defendant herein, on or about May 3, 2019, at approximately 3:16 a.m., in the State and Eastern District
of California, and elsewhere, did knowingly and intentionally use a communication facility in
committing, causing, and facilitating the commission of the felony offense alleged in Count Six of this
Superseding Indictment, in violation of Title 21, United States Code, Section 843(b).

FORFEITURE ALLEGATION: [21 U.S.C. § 853(a), 18 U.S.C. §§ 924(d)(1), 982(a)(1), and 28 U.S.C.
§ 2461(c) - Criminal Forfeiture]

1. Upon conviction of one or more of the offenses alleged in Counts One through Ten,
Thirteen through Sixteen, and Twenty-Five through Twenty-Seven of this Superseding Indictment,
defendants JAMAINE DONTAE BARNES, JAMAR DEONTAE BARNES, KAVIEO DAESHAUN
LEE WILEY, VINCENT ISAIAH PATTERSON, KADRENA LATRICE WATTS, CHEVELE

INDICTMENT 12

 

 
So F&F NIN DH HN BS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document128 Filed 10/24/19 Page 13 of 23
BERNARD RICHARDSON, and LAMONT MONTEZ THIBODEAUX shall forfeit to the United
States pursuant to Title 21, United States Code, Section 853(a), the following property:

a. All right, title, and interest in any and all property involved in violations of Title
21, United States Code, Sections 841(a)(1), 843(b), and 860a, or conspiracy to commit such offenses,
for which defendants are convicted, and all property traceable to such property, including the following:
all real or personal property, which constitutes or is derived from proceeds obtained, directly or
indirectly, as a result of such offenses; and all property used, or intended to be used, in any manner or
part to commit or to facilitate the commission of the offenses.

b. A sum of money equal to the total amount of proceeds obtained as a result of the
offenses, or conspiracy to commit such offenses, for which defendants are convicted.

2. Upon conviction of one or more of the offenses alleged in Counts Eleven, Twelve, and
Seventeen through Twenty of this Superseding Indictment, defendants JAMAINE DONTAE BARNES,
KAVIEO DAESHAUN LEE WILEY, VINCENT ISAIAH PATTERSON, and CHEVELE BERNARD
RICHARDSON shall forfeit to the United States pursuant to Title 18, United States Code, Section
924(d)(1) and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in
or used in the knowing commission of the offenses.

3. Upon conviction of one or more of the offenses alleged in Counts Twenty-One through
Twenty-Four of this Superseding Indictment, defendant JAMAINE DONTAE BARNES, shall forfeit to
the United States, pursuant to Title 18, United States Code, Section 982(a)(1), all property, real and
personal, involved in such offenses, and any property traceable to such property, including but not
limited to the following:

a. A sum of money equal to the amount of money involved in the offenses, for
which defendant is convicted.

4.) If any property subject to forfeiture, as a result of the offenses alleged in Counts One

through Twenty-Seven of this Superseding Indictment, for which defendants are convicted:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
C. has been placed beyond the jurisdiction of the Court;

13

INDICTMENT

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 14 of 23

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty;

it is the intent of the United States, pursuant to Title 18, United States Code, Section 982(b)(1), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c), to seek forfeiture

of any other property of defendants, up to the value of the property subject to forfeiture.

A TRUE BILL.

/s! Signature on file w/AUSA
FOREPERSON

 

4V~ ALD A :
McGREGOR W. SCOTT
United States Attorney

INDICTMENT 14

 

 

 
Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 15 of 23

United States v. Jamaine Dontae Barnes, et al.
Penalties for Superseding Indictment

Defendants

JAMAINE DONTAE BARNES,
JAMAR DEONTAE BARNES,
KAVIEO DAESHAUN LEE WILEY,
VINCENT ISAIAH PATTERSON,
KADRENA LATRICE WATTS,
CHEVELE BERNARD RICHARDSON,
LAMONT MONTEZ THIBODEAUX

COUNT 1: Jamaine BARNES

VIOLATION: 21 U.S.C. § 848 — Continuing Criminal Enterprise

 

PENALTIES: Mandatory minimum of 20 years in prison and a maximum of up to life in
prison; or
Fine of up to $2,000,000; or both fine and imprisonment
Supervised release of up to five years

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 2: Jamaine BARNES, Jamar BARNES, Kavieo WILEY, Vincent
PATTERSON, Kadrena WATTS, Chevele RICHARDSON

VIOLATION: 21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture, Distribute, and
Possess with Intent to Distribute Fentanyl, at least 500 grams of a mixture or
substance containing Methamphetamine, Heroin, and U-47700

PENALTIES: Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or
Fine of up to $10,000,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

 
Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 16 of 23

COUNT 3:

VIOLATION:

PENALTIES:

Jamaine BARNES

21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture, Distribute, and
Possess with Intent to N-ethylpentylone and U-47700

Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or

Fine of up to $10,000,000; or both fine and imprisonment

Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 4:
VIOLATION:

PENALTIES:

Jamaine BARNES
21 U.S.C. § 841(a)(1) — Distribution of Fentanyl
Up to 20 years in prison; or

Fine of up to $1,000,000; or both fine and imprisonment
Supervised release of at least 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNTS:

VIOLATION:

PENALTIES:

Jamaine BARNES

21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute at least 50
grams of a Mixture or Substance Containing Methamphetamine

Mandatory minimum of 5 years in prison and a maximum of up to 40 years
in prison; or

Fine of up to $5,000,000; or both fine and imprisonment

Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

 

 
 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 17 of 23

COUNT 6:

VIOLATION:

PENALTIES:

Jamaine BARNES, Vincent PATTERSON

21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute at least 50
grams of a Mixture or Substance Containing Methamphetamine

Mandatory minimum of 5 years in prison and a maximum of up to 40 years
in prison; or

Fine of up to $5,000,000; or both fine and imprisonment

Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 7:

VIOLATION:

PENALTIES:

Jamaine BARNES, Kavieo WILEY

21 U.S.C. § 841(a)(1) — Distribution of at least 50 grams of a Mixture or
Substance Containing Methamphetamine

Mandatory minimum of 5 years in prison and a maximum of up to 40 years
in prison; or

Fine of up to $5,000,000; or both fine and imprisonment

Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 8:

VIOLATION:

PENALTIES:

Jamaine BARNES, Kavieo WILEY

21 U.S.C. § 841(a)(1) — Distribution of at least 500 grams of a Mixture or
Substance Containing Methamphetamine

Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or

Fine of up to $10,000,000; or both fine and imprisonment

Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

 

 
 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 18 of 23

COUNT 9:

VIOLATION:

PENALTIES:

Jamaine BARNES, Kavieo WILEY, Vincent PATTERSON

21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute at least 500
grams of a Mixture or Substance Containing Methamphetamine

Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or

Fine of up to $10,000,000; or both fine and imprisonment

Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 10:

VIOLATION:

PENALTIES:

Jamaine BARNES, Kavieo WILEY

21 U.S.C. § 860a - Possession with Intent to Distribute Methamphetamine
on a Premises where Children Reside

Not more than 20 years in prison, but any prison term will run consecutive
to any other sentence imposed; or

Fine of up to $250,000; or both fine and imprisonment

A three-year term of supervised release

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 11:

VIOLATION:

PENALTIES:

Jamaine BARNES, Kavieo WILEY, Vincent PATTERSON

18 U.S.C. §§ 924(c)(1)(A) — Possession of a Firearm in Furtherance of a
Drug Trafficking Crime

Mandatory minimum of 5 years in prison and a maximum of up to life in
prison, and any sentence imposed for a violation of this section shall run
consecutively to any other term of imprisonment imposed;

Fine of up to $250,000, or both fine and imprisonment;

Term of Supervised release of up to five years.

SPECIAL ASSESSMENT: $100 (mandatory on each count)

 
Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 19 of 23

COUNT 12:

VIOLATION:

PENALTIES:

Jamaine BARNES

18 U.S.C. §§ 924(c)(1)(A) ~ Possession of a Firearm in Furtherance of a
Drug Trafficking Crime

Mandatory minimum of 5 years in prison and a maximum of up to life in
prison, and any sentence imposed for a violation of this section shall run
consecutively to any other term of imprisonment imposed;

Fine of up to $250,000, or both fine and imprisonment;

Term of Supervised release of up to five years.

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 13:

VIOLATION:

PENALTIES:

Jamar BARNES

21 U'S.C. § 841(a)(1) — Possession with Intent to Distribute at least 500
grams of a Mixture or Substance Containing Methamphetamine

Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or

Fine of up to $10,000,000; or both fine and imprisonment

Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 14:
VIOLATION:

PENALTIES:

Jamaine BARNES, Kadrena WATTS
21 U.S.C. § 841(a)(1) — Manufacture of Methamphetamine
Up to 20 years in prison; or

Fine of up to $1,000,000; or both fine and imprisonment
Supervised release of at least 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

 

 
 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 20 of 23

COUNT 15:

VIOLATION:

PENALTIES:

Jamaine BARNES, Kadrena WATTS

21 U.S.C. § 860a — Manufacture of Methamphetamine on a Premises
where Children Reside

Not more than 20 years in prison, but any prison term will run consecutive
to any other sentence imposed; or

Fine of up to $250,000; or both fine and imprisonment

A three-year term of supervised release

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 16:

VIOLATION:

PENALTIES:

Chevele RICHARDSON

21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute at least 50
grams of a Mixture or Substance Containing Methamphetamine

Mandatory minimum of 5 years in prison and a maximum of up to 40 years
in prison; or

Fine of up to $5,000,000; or both fine and imprisonment

Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 17:

VIOLATION:

PENALTIES:

Chevele RICHARDSON

18 U.S.C. §§ 924(c)(1)(A) — Possession of a Firearm in Furtherance of a
Drug Trafficking Crime

Mandatory minimum of 5 years in prison and a maximum of up to life in
prison, and any sentence imposed for a violation of this section shall run
consecutively to any other term of imprisonment imposed;

Fine of up to $250,000, or both fine and imprisonment;

Term of Supervised release of up to five years.

SPECIAL ASSESSMENT: $100 (mandatory on each count)

 
Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 21 of 23

COUNT 18:
VIOLATION:

PENALTIES:

Jamaine BARNES
18 U.S.C. § 922(g) - Felon in possession of firearm
Not more than 120 months,

Not more than $250,000 fine or both
A three-year term of Supervised Release

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 19:
VIOLATION:

PENALTIES:

Kavieo WILEY
18 U.S.C. § 922(g) - Felon in possession of firearm
Not more than 120 months,

Not more than $250,000 fine or both
A three-year term of Supervised Release

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 20:
VIOLATION:

PENALTIES:

Chevele RICHARDSON
18 U.S.C. § 922(g) - Felon in possession of firearm
Not more than 120 months,

Not more than $250,000 fine or both
A three-year term of Supervised Release

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNTS 21-24:
VIOLATION:

PENALTIES:

Jamaine BARNES
18 U.S.C. §§ 1956(a)(2)(A) — Money Laundering

Up to 20 years in prison;

Fine of up to $500,000 or twice the value of the monetary instrument or
funds involved, whichever is greater;

Supervised release of up to 3 years

SPECIAL ASSESSMENT: $100 (mandatory on each count)

 

 

 
 

Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 22 of 23

COUNT 25: Lamont THIBODEAUX

VIOLATION: 21 U.S.C. §§ 841(a)(1) and 846 — Attempt to Possess with Intent to
Distribute a Controlled Substance

PENALTIES: Up to 4 years in prison; or
Fine of up to $200,000; or both fine and imprisonment
A one-year term of Supervised Release

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNTS 26-27: Lamont THIBODEAUX

VIOLATION: 21 U.S.C. § 843(b) - Use of Communication Facility to Facilitate a Drug
Trafficking Offense
PENALTIES: Not more than 48 months,

Not more than $100,000 fine or both
A one-year term of Supervised Release

SPECIAL ASSESSMENT: $100 (mandatory on each count)
FORFEITURE ALLEGATION: all Defendants

VIOLATION: 21 U.S.C. § 853(a), 18 U.S.C. §§ 924(d)(1), 982(a)(1), and 28 U.S.C.
§ 2461(c) — Criminal Forfeiture

PENALTIES: As stated in the charging document

 

 
Case 2:19-cr-00091-MCE Document 128 Filed 10/24/19 Page 23 of 23
No. 2:19-CR-0091 MCE

 

UNITED STATES DISTRICT COURT

Eastern District of California
Criminal Division

THE UNITED STATES OF AMERICA

VS.

NO PROCESS NECESSARY JAMAINE DONTAE BARNES,
dk ~ also known as “Twin,” “Twin Rich,” “Rych Twyn,” and “Jamaine Daboss,”
Ne. JAMAR DEONTAE BARNES,
SAMA VE. \ Dan nev KAVIEO DAESHAUN LEE WILEY,
—> “6, ”
> ee ON WE also known as “Clout,
SKM fe S VINCENT ISAIAH PATTERSON, NO PROCESS NECESSARY

— 4 ¢ .
Kaue O Wu. \ i KADRENA LATRICE WATTS, * aS |
ent pea le, \< \ a@redSOM.  cHEVELE BERNARD RICHARDSON, Uw woud ol f0n, VD
also known as “Flipp,” or “Flip,” and nde \
LAMONT MONTEZ THIBODEAUX, kRqdiemna Ww

 

NO BATL WARRANT PENDING HEARING, 5 ppg EDINGINDICTMENT

Lane “Wn Od eau ha use os VIOLATION(S):

48 — Continuing Criminal Enterprise;
21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture, Distribute, and Possess with Intent to Distribute Fentanyl,
Methamphetamine, Heroin, and U-47700;
21 U.S.C. §§ 846, 841(a)(1) - Conspiracy to Manufacture, Distribute, and Possess with Intent to Distribute N-ethylpentylone and U-
47700;
21 U.S.C. § 841(a)(1) — Distribution of Fentany];
21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute Methamphetamine (5 Counts);
21 U.S.C. § 841(a)(1) — Distribution of Methamphetamine (2 Counts);
21 U.S.C. § 860a — Possession with Intent to Distribute Methamphetamine on a Premises where Children are Present and Reside (2
Counts);
18 U.S.C. § 924(c)(1)(A) — Possession of a Firearm in Furtherance of a Drug Trafficking Crime (3 Counts);
21 U.S.C. § 841(a)(1) — Manufacture of Methamphetamine;
18 U.S.C. § 922(g)(1) — Felon in Possession of Firearm (3 Counts);
18 U.S.C. § 1956(a)(2)(A) — Money Laundering (4 Counts);
21 U.S.C. §§ 846, 841(a)(1) — Attempt to Possess with Intent to Distribute a Controlled Substance;
21 U.S.C. § 843(b) - Use of a Communication Facility to Facilitate a Drug Trafficking Offense (2 Counts);
21 U.S.C. § 853(a), 18 U.S.C. §§ 924(d)(1), 982(a)(1) and 28 U.S.C. § 2461(c) — Criminal Forfeiture

 

A true bill /s/ Signature on file w/AUSA

 

 

 

GPO 863 525

(0 “84-9

 
